DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida on 6/15/2022.
The application has been amended as follows: 

Claim 1 has been amended to read:
1.  An organ container that accommodates an organ, comprising: a flexible film that holds said organ; an opening and closing part that opens and closes an edge of said film; and a tube holder that holds a tube extending between said organ in said film and an outside of said film;
wherein said film incudes: a sheet-like first film that covers a lower part of said organ; and a sheet-like second film that covers an upper part of said organ, and said organ is sandwiched and held between said first film and said second film; and
wherein said opening and closing part includes: a ring-shaped lower frame that supports peripheral portions of said first film and said second film from an underside, the peripheral portions overlapping each other; and a ring-shaped upper frame that sandwiches said peripheral portions of said first film and said second film with said lower frame.

Claim 4 has been amended to read:
4. The organ container according to claim 1, further comprising: a locking part that locks and fixes said lower frame and said upper frame to each other by bringing said lower frame and said upper frame close to each other.  

Claim 5 has been amended to read:
5. The organ container according to claim 1, wherein said tube holder has a groove provided in at least one of an upper face of said lower frame and a lower face of said upper frame, and said tube is fitted in said groove.

Claims 2-3 and 7-10 are hereby cancelled.

Allowable Subject Matter
Claims 1, 4-6 and 11 are allowed.


The following is an examiner’s statement of reasons for allowance:

The closest prior art discloses film devices for holding organs with opening and closing parts and tube holders but does not suggest or fairly disclose a film being formed from a first and second sheet held by ring shaped upper and lower frames in combination with other claim features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/Primary Examiner, Art Unit 1799